OPINION                             JUDGMENT ENTRY
{¶ 1} Appellant Arthur Andrukat appeals from the denial of his motion to vacate sentence in the Court of Common Pleas, Stark County. The relevant facts leading to this appeal are as follows.
 {¶ 2} On October 9, 2001, appellant was sentenced by the Stark County Court of Common Pleas, following pleas of guilty to five counts of menacing by stalking (R.C. 2903.211(A)). The convictions and sentences were based on charges that appellant made numerous threatening telephone calls to five separate female victims. On May 19, 2003, we affirmed appellant's convictions and sentences. See State v. Andrukat, Stark App. No. 2002CA00352, 2003-Ohio-2643.
 {¶ 3} On October 1, 2003, appellant filed in the trial court a pro se "motion to correct and/or to vacate an incorrect sentence." The court issued a judgment entry denying appellant's motion on October 2, 2003. On November 24, 2003, appellant filed a notice of appeal. The matter was set for oral argument before this Court on April 22, 2004. On April 20, 2004, the State filed a motion to dismiss the appeal. Appellant did not respond thereto.
 {¶ 4} Appellant herein raises the following two Assignments of Error:
 {¶ 5} "I. That the trial court erred as a matter of law when it imposed the maximum punishment and ran the sentences consecutively to each other in Violation of R.C. Sec. 2929.14(B).
 {¶ 6} "II. The trial court failed to find upon the record the mandates for imposing consecutively imposed sentences."
                                  I, II {¶ 7} The record reveals appellant filed his notice of appeal well outside the thirty-day deadline set forth in App.R. 4(A). This time requirement is jurisdictional in nature. See, e.g.,State v. Elersic, Lake App. No. 2003-L-198, 2004-Ohio-1707, ¶ 6, citing State ex rel. Pendell v. Adams Cty. Bd. of Elections
(1988), 40 Ohio St.3d 58, 60. Furthermore, appellant, by neglecting to file a docketing statement, has failed to comply with this Court's Loc.R. 6(A).
 {¶ 8} Accordingly, we are compelled to dismiss the within appeal.
 {¶ 9} For the reasons stated in the foregoing opinion, the appeal of the judgment of the Court of Common Pleas, Stark County, Ohio, is hereby dismissed.
Wise, J., Farmer, P.J., and Boggins, J., concur.
For the reasons stated in our accompanying Memorandum-Opinion, the appeal of the judgment of the Court of Common Pleas of Stark County, Ohio, is dismissed.
Costs to appellant.